NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50107

                Plaintiff-Appellee,             D.C. No. 3:16-cr-00560-CAB

 v.
                                                MEMORANDUM *
JOSHUA D. KNAUP,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Joshua D. Knaup appeals from the district court’s judgment and challenges

the 33-month sentence imposed following his guilty-plea convictions for two

counts of wire fraud, in violation of 18 U.S.C. § 1343. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      Knaup contends that the district court abused its discretion by imposing

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence based on internally inconsistent factual findings. We disagree. The

district court’s remarks consistently reflect its finding that Knaup defrauded

investors. The court’s speculation that Knaup may have come to believe his

misstatements was not inconsistent with that finding. Further, the 33-month

sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing

factors and the totality of the circumstances, including the need to provide just

punishment for the offense. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                      17-50107